Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-15-2002

Greene v. London Harness
Precedential or Non-Precedential:

Docket No. 01-1191




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Greene v. London Harness" (2002). 2002 Decisions. Paper 275.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/275


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          NO.   01-1191

                        DARYL L. GREENE,
                                   Appellant

                                 v.

                     LONDON HARNESS & CABLE

        On Appeal From the United States District Court
            for the Eastern District of Pennsylvania
                   D.C. Civil No. 99-cv-03807
               District Judge: James McGirr Kelly

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                         April 8, 2002

           BEFORE: McKee, Barry, Circuit Judges, and
                 Alarcon, Senior Circuit Judge

                    (Filed:   April 15, 2002)

                      OPINION OF THE COURT

McKee, Circuit Judge.
     Daryl Greene appeals the order of the district court dismissing his complaint
against the defendant with prejudice pursuant to Poulis v. State Farm Fire & Casualty
Co., 747 F.2d 863, 868 (3d Cir. 1984). For the reasons that follow, we will affirm.
     Inasmuch as we write only for the parties who are aware of the circumstances and
background of the litigation, we will not reiterate those facts except as maybe necessary
to our brief discussion. In its Findings of Fact and Conclusions of Law filed December
21, 2000, the district court set forth its reasoning for imposing the sanction of dismissal
based upon counsel’s derelictions in this matter. We will affirm the dismissal
substantially for the reasons set forth therein. We do not believe the district court’s
findings are clearly erroneous, and we conclude that those findings support the sanction
which the court selected under Poulis. We also conclude that the district court’s
Memorandum Order dated April 4, 2001 explaining why it was unwilling to reconsider its
dismissal adequately explains the court’s actions and its reasons for refusing to reconsider
its ruling. Accordingly, for the reasons set forth in the court’s Findings of Facts,
Conclusions of Law and Memorandum Order, we will affirm.
TO THE CLERK:
     Please file the foregoing opinion.
                                   By the Court,
                                    /s/   Theodore A. McKee
                                   Circuit Judge